Case 2:20-mj-00002-SMV Document1 Filed 01/02/20 Page 1of1

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
Vv. )
Lo

) Case No: QO LI A OCCOQR
Jose Manuel DIAZ-Villalobos
)

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of December 30, 2019 in the county of Hidalgo in the State and District of New Mexico,
the defendant violated 8 U.S.C. §1326(a)(1).(2\(Re-Entry After Deport), an offense described as follows:

 

an alien, who had been previously arrested and deported from the United States and who had not received the consent of
the appropriate authority of the United States to reapply for admission into the United States, was found in the United
States, being willfully in the United States unlawfully.

This criminal complaint is based on these facts:
On December 30, 2019, Agents of the Lordsburg, New Mexico Border Patrol Station encountered the defendant in
Hidalgo County, New Mexico. The defendant was questioned as to his citizenship to which he stated that he was a citizen
of Mexico illegally present in the United States. The defendant did not cross through a lawful Port of Entry; therefore, he
was not admitted or paroled by an Immigration Officer. Immigration checks revealed that the defendant was last removed
on or about October 15, 2019 from the United States to Mexico through Paso Del Norte, TX, Bridge. There is no
evidence to show that the defendant has applied for or received permission from the proper authorities to be or remain in
the United States.

[-] Continued on the attached sheet.

 

 

/ Complainant's signature

Rosario Hagemaster Agent

 

Printed name and title

Sworn to before me and signed in my presence. a

Tie 7 P
Date: January 2, 2020 Z ae

, Judge's signature

STEPHAN M. VIDMAR

Printed name and title

 

 

City and state: Las Cruces, N.M.

 
